Eighth Judicial Dist. Court, 113 Nev. 1343, 1344, 950 P.2d 280, 281
                 (1997). Accordingly, we
                             ORDER the petition DENIED.'


                                                         StA..4-4.2-4SA           C.J.
                                                   Hardesty



                                                     °I;147/1 , J.
                                                   Douglas


                                                                                   J.
                                                   Cherry

                                                            ;   -
                                                                    J__
                                                     -/lit                         J.



                                                                                   J.



                                                         rekm.7               ,    J.
                                                   Pickering


                 cc:   Hon. Elissa F. Cadish, District Judge
                       Olson, Cannon, Gormley, Angulo & Stoberski
                       Morris, Sullivan, Lemkul & Pitegoff
                       Kemp, Jones & Coulthard, LLP
                       Eighth District Court Clerk


                       'The Honorable Ron D. Parraguirre, Justice, did not participate in
                 the decision of this matter.

SUPREME COURT
        OF
     NEVADA


(0) 1907A    e